PAGE, J.
This action was brought to recover for the use and occupation of certain saloon premises belonging to the plaintiff. The plaintiff dispossessed the tenant in December, 1913. The fixtures and furniture belonging to the defendant remained in the premises. Plaintiff’s agent called upon the defendant and requested the secretary to remove its property. Defendant’s secretary requested that the property be allowed to remain until they could get another customer, This request was repeated in a letter of the defendant to the plaintiff’s attorneys. In response thereto the plaintiff’s attorneys wrote:
“We shall look to you for the rental of these premises so long as your property is contained therein and we herewith fix the amount for use and occupation of said premises at the amount fixed under the lease.”
Defendant did not reply to the letter, and the property remained in the premises during the month of January. The complaint was dismissed at the end of the plaintiff’s case. This was error. The evidence showed a cause of action against the defendant for the use and occupation of the premises.
Judgment reversed, and a new trial ordered, with costs to the appellant to abide the event. All concur.